DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, US Pub. 2008/0117056 in view of Pepori et al, US Pub. 2009/0294534, both cited by the applicant.
Foster discloses an RFID label with release liner window and a method of making comprising: (figs. 3-10) a method for forming a label with an electrically conductive pattern in a roll-to-roll process (cf. § 43), comprising the steps: providing a first roll 204 (cf. § 54) of a face material web 104; forming a conductive material in a pattern corresponding to said electrically 
	Foster fails to disclose applying adhesive of the surface of the backing material web.
	Pepori et al disclose a structure including an electronic for making a security document where the adhesive is applied on the backing surface (see par. 0219).
	In view of the teachings of Pepori et al, it would have been obvious for a person of ordinary artisan at the time the invention was made to modify the teachings of Foster to provide an adhesive layer on a backing layer having (or intended to have) holes as an obvious
alternative, thus arriving at the subject-matter set forth in the claims. Furthermore, having the adhesive on the backing layer fails to provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.
Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, US Pub. 2008/0117056 in view of Sirvio et al, US Pub. 2016/0243577, both cited by the applicant.
The teachings of Foster have been discussed above, but fail to disclose the method of transferring the conductive material in a pattern corresponding to electrically conductive pattern 
Sirvio et al disclose an arrangement for producing an electrically conductive pattern on a surface comprising: applying conductive material corresponding to electrically conductive pattern at a temperature less than the conductive material and applying pressure and laminating the label (see par. 0041-0042 and elsewhere).
These features do not provide any technical advantage, they are just basic concepts for depositing the conductive material, curing the material, and laminating the label. An ordinary artisan would have been motivated to employ the basic and well-known concepts of depositing, curing, and laminating in the teachings of Sirvio et al into the teachings of Foster in order to effective produce the labels by properly securing the layers of the label. Therefore, such modification would have been an obvious extension as taught by the prior art.  
Response to Arguments
Applicant's arguments filed 01/14/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that that prior art (Foster, 1009/0294534) fails to disclose any lamination, the examiner respectfully disagrees. Foster discloses that the adhesive pads 48 and 50 are cured to make secure bond between the interposer 34, the antenna 14, and the substrate 12 (par.0050), the adhesive pads 48/50 aid in holding the interposer 34 in place prior to the curing operation (curing method can be heat or ultraviolet light). Lamination is to unite layers of materials by adhesive or other means. Foster unites the layers of the adhesive pads, the .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876